DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 4/21/22 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22.

Claim Interpretation
The claimed term “remaining moisture content” is interpreted as defined in the specification, para. 3:  the amount of residual water or moisture in a load of clothes after a spin and drain cycle.
The claimed term “wet load weight” is interpreted as suggested by the specification:  the weight of the load of clothes, inclusive of residual water or moisture in the clothes, after a spin and drain cycle.

Claim Objections
Claim 5 is objected to because of the following informalities:  “an amount water” should be “an amount of water”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2-5, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 state that the load of clothes is added to the wash tub.  However, claim 1 states that the load of clothes is received into a wash chamber of the wash basket, not the wash tub.  It is assumed that in claims 2 and 4 the load of clothes is added to the wash chamber.
Claim 9 recites the limitation "estimating the wet load weight".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "estimating a wet load weight".  There is insufficient antecedent basis for this limitation in the claim.
Due to the lack of antecedent basis for the limitation “estimating a/the wet load weight” and lack of a clear description of this function in the specification (e.g. whether estimating a wet load weight is an alternate to determining a wet load weight or meant to be part of the determining), this limitation is not examined against prior art.
Claims 3 and 5 are rejected due to its dependency on claim 2.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over FR2635539A1 by Burgel et al.
As to claim 1, Burgel teaches a washing machine appliance comprising a wash basket (drum, ln. 47); a water supply (while Burgel does not explicitly teach a water supply for adding water, such supply would have been necessary and inherent in order to supply water into the wash basket); a motor (ln. 68); and a controller configured to estimate a dry load weight of the clothes load (ln. 40); determine a cloth type of the clothes load (by user selection, ln. 80; or automatically determined, ll. 245-246); and determine a remaining moisture content of the clothes load based at least in part on the dry load weight and the cloth type (ll. 44-46).
While Burgel does not explicitly teach a wash tub in which the wash basket is mounted, such wash tub would have been an inherent and necessary component for the type of washing machine appliance taught by Burgel.  Alternately, one of ordinary skill in the art would have recognized as obvious to have a wash tub in the cabinet of the applicant taught by Burgel for its well-known and common purpose of retaining water within the appliance for washing).
As to claim 2, Burgel teaches that estimating a dry load weight comprises initiating a dry load sensing procedure after the clothes have been added to the tub but before water is added to the tub (ll. 122-125).
As to claim 3, Burgel teaches that the dry load sensing procedure comprises rotating the wash basket at a predetermined spin speed and monitoring a force generated by the motor to rotate the wash basket (ll. 126 et. seq.).
As to claim 4, Burgel teaches that determining a cloth type comprises initiating a wet load sensing procedure after the clothes load is added to the wash chamber and water is added to the tub (ll. 245-248).
As to claim 10, Burgel teaches transmitting the remaining moisture content to a dryer appliance (ll. 36-37).
As to claim 11, Burgel teaches that adding water to the tub comprises a precise fill process (i.e. controlling addition of water).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FR2635539A1 by Burgel et al. in view of EP0159202A1 by Didier et al. and U.S. Patent Application Publication 20210381150 by Hombroek et al.
As to claim 5, Burgel teaches determining a cloth type by initiating a wet load sensing procedure after the clothes load and water is added (ll. 245-248), but it does not teach adding water to the tub, monitoring a pressure in the tub using a pressure sensor, and determining a cloth type based at least in part on the amount of water added before the pressure reaches a threshold.  However, one of ordinary skill in the art would have recognized as obvious to monitor a pressure as part of the wet load sensing procedure of Burgel.  Burgel teaches that its wet load sensing procedure may be as described in Didier (ll. Burgel, ll. 246).  Didier teaches that a cloth type may be determined based on an amount of water added to the tub, which correlates to the cloth type based on an absorbency of different cloth types (paras. 8-11).  Didier further teaches that the amount of water added to reach a predetermined level is determined (para. 12), based at least in part on a sensor, such as a thermistor (para. 14) or bimetallic strip (para. 44), which signals when the predetermined level is reached.
Although Didier does not contemplate using a pressure sensor to determine when the predetermined level is reached, one of ordinary skill in the art would have recognized as obvious to use a pressure sensor to monitor a pressure threshold, which correlates to a predetermined water level.  Hombroek teaches the use of a pressure sensor to monitor a fluid level to a predetermined level during detection of a cloth type based on the absorbency of different types of cloths (paras. 38, 47-48).  Hombroek further teaches that a pressure sensor is capable of detecting a very small amount of water (para. 76) and also can measure various fluid levels (para. 46) in addition to the single level measured by the sensor of Didier.  One of ordinary skill in the art would have been motivated to monitor when a pressure from a pressure sensor reaches a predetermined threshold in order to determine a cloth type based on the common usage of pressure sensors to determine fluid levels and also to have the additional capability of determining various fluid levels for other functions.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over FR2635539A1 by Burgel et al. in view of U.S. Patent Application Publication 20180216274 by Janke et al.
As to claims 6-8, Burgel teaches that the remaining moisture content is based at least in part on the dry load weight and the cloth type using experimentally-determined data tables to correlate a dry load weight, cloth type, and remaining moisture content (ll. 98-103).  Burgel is silent as to how the data was determined, and consequently does not teach that a wet load weight is determined using a linear regression equation with the dry load weight and cloth type as inputs, and the remaining moisture content is determined by subtracting the dry load weight from the wet load weight.  However, one of ordinary skill in the art would have recognized as obvious that a remaining moisture content, cloth type, dry load weight, and wet load weight are correlated and to determine a wet load weight to establish correlation data to determine a remaining moisture content based on a measured dry load weight and detected cloth type.
Janke teaches that moments of inertia of a dry load and a wet load, and corresponding load masses, are used to determine a remaining moisture content (para. 93), and further teaches that for the determination it is critical to know the intermediate variables of a ratio of wet load inertia to dry load inertia (W2D) and the ratio of extracted water mass to the dry load mass (LTR), which indicates the absorbency of the clothes load (paras. 95-97).  Janke further teaches that the variables may be combined with the dry load inertia in a linear model (para. 100).  Given that Burgel already teaches determining a cloth type, the cloth type having known absorbency characteristics, one of ordinary skill in the art would have understood that the wet load weight may be empirically determined without needing to measure a wet load inertia since the absorbency characteristics would already be known (see Janke, paras. 97, 131).  Based on Janke’s teachings, one of ordinary skill in the art would have understood that a remaining moisture content represents the difference between a dry load weight and a wet load weight (i.e. dry weight + remaining moisture = wet weight), and that a wet load weight may be empirically determined using a linear regression equation based on a dry load weight and a cloth type with known absorbency characteristics.  One of ordinary skill in the art would have further understood that fixed constants of the equation are empirically determined for a specific washer architecture (see Janke, para. 100).  Since the correlation between a dry load weight, wet load weight, remaining moisture content, and constants tuned for a specific washer architecture were known and understood by one of ordinary skill in the art, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711